Exhibit 10.70

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

31 March, 2010   CONFIDENTIAL   LEC-LTR-15244-V2.0

This amendment (“Amendment One”) is effective from the 31 day of March 2010
(“Effective Date”)

BETWEEN

ARM LIMITED whose registered office is situated at 110 Fulbourn Road, Cambridge
CB1 9NJ, England (“ARM”);

and

APPLIED MICRO CIRCUITS CORPORATION, whose principal place of business is
situated at 215 Moffett Park Drive, Sunnyvale, CA 94089 (“AMCC”).

WHEREAS

 

A. This Amendment refers to and amends the terms and conditions of the
Technology License Agreement document number LEC-TLA-00606-V6.0 entered into
between the parties on March 31, 2009 (the “Agreement”).

 

B. The parties wish to modify certain provisions of the Agreement.

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereby agree as follows:

 

  1. All definitions contained in the Agreement shall have the same meanings and
apply to this Amendment One.

 

  2. All amendments to the Agreement as set out in this Amendment One shall be
effective solely in respect of ARM Technology licensed under the Agreement as of
the Effective Date of Amendment One. None of the amendments shall apply in
respect of any ARM Technology licensed under the Agreement prior to the
Effective Date of Amendment One.

 

  3. Delete Clause 12.1 of the Agreement in its entirety and replace it with the
following new Clause 12.1:

 

12.1 Except as provided under Clause 12.2, in the event of a suit against
LICENSEE based upon a claim that the Trade Marks or any of the ARM Technology
delivered by ARM to LICENSEE under this TLA and relevant Annex 1, when used in
accordance with the provisions of this TLA and relevant Annex 1 (including but
not limited to such ARM Technology instantiated in an integrated circuit),
infringes any third party Intellectual Property, ARM agrees, subject to the
limitations of Clauses 13.1 and 13.2(A), to defend and indemnify LICENSEE, at
ARM’s expense, and to pay costs and damages finally awarded in any such suit or
agreed in any settlement, provided that; (i) ARM is promptly notified by
LICENSEE, in writing, of any threats, claims and proceedings related thereto;
(ii) ARM has sole control of the defence and any settlement thereof;
(iii) LICENSEE does not make any admission of liability nor settle or otherwise
compromise any such claim without ARM’s prior written consent; (iv) LICENSEE
furnishes to ARM, upon request, any information available to LICENSEE relating
to the defense of such claim; (v) LICENSEE provides reasonable assistance to ARM
in the defense of such claim; and (vi) LICENSEE ceases use of the ARM Technology
which is the subject of the infringement claim promptly upon receipt from ARM of
any non-infringing replacement for such ARM Technology, where “promptly” means
(a) immediately in respect of any new design or derivatives which have not been
taped out and (b) within nine (9) months of receipt of such non-infringing
replacement in respect of any existing designs which have been taped out. THE
FOREGOING STATES THE ENTIRE LIABILITY OF ARM WITH RESPECT TO INFRINGEMENT BY THE
TRADE MARKS OR THE ARM TECHNOLOGY OF ANY THIRD PARTY INTELLECTUAL PROPERTY.

 

  4. Delete Clause 12.2 of the Agreement in its entirety and replace it with the
following new Clause 12.2:

 

12.2

ARM shall have no liability under Clause 12.1 in respect of; (i) any
infringement arising from; (a) the combination of the ARM Technology with other
products not supplied by ARM if such infringement would not have occurred but
for such combination; (b) any modification of the ARM Technology by or for
LICENSEE if such infringement would not have occurred but for such modification;
(c) the process of synthesizing any ARM Technology including but not limited to
the use by LICENSEE of LICENSEE’s or LICENSEE’s agent’s cell libraries if such
infringement would not have occurred but for the application of such process; or
(d) any manufacturing process applied to the ARM Technology by LICENSEE if such
infringement would not have occurred but for the application of such process; or
(ii) any suit brought by a third party against LICENSEE based upon a claim that
any of the ARM Technology delivered by ARM to LICENSEE under this TLA

 

AP/MH    Page 1 of 3    ARM /AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

31 March, 2010   CONFIDENTIAL   LEC-LTR-15244-V2.0

 

  (including but not limited to such ARM Technology instantiated in an
integrated circuit) infringes a patent owned by such third party where such
claim has been made by such third party in response to an initial claim by
LICENSEE that such third party infringes any patent owned or controlled by
LICENSEE.

 

  5. Delete Clause 12.4 of the Agreement in its entirety and replace it with the
following new Clause 12.4:

 

12.4 If a suit against ARM is based in whole or in part upon a claim that any of
the ARM Technology delivered by ARM to LICENSEE under this TLA, when used in
accordance with this TLA (including but not limited to such ARM Technology
instantiated in an integrated circuit), infringes any third party Intellectual
Property because of; (i) the combination of the ARM Technology with other
products not supplied by ARM if such infringement would not have occurred but
for such combination; (ii) the modification by LICENSEE of the ARM Technology if
such infringement would not have occurred but for such modification; (iii) the
process of synthesizing any ARM Technology performed by or for LICENSEE
including but not limited to the use by LICENSEE of LICENSEE’s or LICENSEE’s
agent’s cell libraries if such infringement would not have occurred but for the
application of such process; or (iv) any manufacturing process applied to the
ARM Technology by LICENSEE if such infringement would not have occurred but for
the application of such process, then LICENSEE agrees, subject to the
limitations of Clause 13.2(B), to defend and indemnify ARM, at LICENSEE’s
expense, and to pay costs and damages finally awarded in any such suit or agreed
in any settlement, but only to the extent such suit relates to any of (i) to
(iv) above, provided that; (i) LICENSEE is promptly notified by ARM, in writing,
of any threats, claims and proceedings related thereto; (ii) LICENSEE has sole
control of the defence and any settlement thereof; (iii) ARM does not make any
admission of liability nor settle or otherwise compromise any such claim without
LICENSEE's prior written consent; (iv) ARM furnishes to LICENSEE, upon request,
any information available to LICENSEE relating to the defense of such claim; and
(v) ARM provides reasonable assistance to LICENSEE ARM in the defense of such
claim. AMCC shall have no liability under this Clause 12.4 in respect of any
suit brought by a third party based in whole or in part upon a claim that any of
the ARM Technology delivered by ARM to LICENSEE under this TLA infringes a
patent owned by such third party where such claim has been made by such third
party in response to an initial claim by ARM that such third party infringes any
patent owned or controlled by ARM

 

  6. Delete Clause 13.2 of the Agreement in its entirety and replace it with the
following new Clauses 13.2A and 13.2B:

 

13.2 (A) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS TLA, THE
MAXIMUM LIABILITY OF ARM TO LICENSEE IN AGGREGATE FOR ALL CLAIMS MADE AGAINST
ARM IN CONTRACT TORT OR OTHERWISE UNDER OR IN CONNECTION WITH THE SUBJECT MATTER
OF EACH ANNEX 1 […***…]. THE EXISTENCE OF MORE THAN ONE CLAIM OR SUIT WILL NOT
ENLARGE OR EXTEND THE LIMIT. LICENSEE RELEASES ARM FROM ALL OBLIGATIONS,
LIABILITY, CLAIMS OR DEMANDS IN EXCESS OF THIS LIMITATION.

(B) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS TLA, […***…].

 

  7. Except as specifically modified herein, all the terms and conditions of the
Agreement shall remain in full force and effect.

 

AP/MH   Page 2 of 3   ARM /AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

31 March, 2010   CONFIDENTIAL   LEC-LTR-15244-V2.0

 

IN WITNESS WHEREOF the parties have caused this Amendment to be executed by
their duly authorized representative:

 

ARM LIMITED      APPLIED MICRO CIRCUITS CORPORATION BY  

/s/

     BY   

/s/

NAME  

Graham Budd

     NAME   

[…***…]

TITLE  

Chief Operating Officer

     TITLE   

[…***…]

DATE  

14 April 2010

     DATE   

03/31/10

 

AP/MH   Page 3 of 3   ARM /AMCC